Citation Nr: 0533283	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.   

2.  Entitlement to service connection for a back disorder.    

3.  Entitlement to service connection for a right leg 
disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active service from June 1972 to March 
1977.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied entitlement to service 
connection for neck (cervical spine), back (lumbar spine), 
and right leg disorders.  

In April 2004, the Board remanded the case to VA's Appeals 
Management Center (AMC) for additional development, including 
affording the veteran another orthopedic examination.  

The issues of entitlement to service connection for a back 
disorder and for a right knee/leg disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for equitable disposition of the issue addressed in 
this decision.

2.  The current neck-related diagnoses are central and 
posterior disc bulge with canal stenosis, loss of lordosis, 
and muscle spasm.  

3.  The veteran has reported continuous neck pain since 
active service.  




CONCLUSION OF LAW

Cervical spine central and posterior disc bulge with canal 
stenosis, loss of lordosis, and muscle spasm were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Because the decision below is favorable, further 
assistance is unnecessary.  

Background

The veteran's service medical records (SMRs) reflect that he 
was sound at entry, but that he was in a motorcycle accident 
on August 12, 1972, and was transported to Rutherford 
Hospital.  According to private medical reports, the accident 
caused a right shoulder separation and unspecified back, 
neck, and right knee injuries.  

An October 1972 report, which notes, "Still c/o neck and 
back pain."  In March 1973, the veteran reported neck 
stiffness and headaches.  

A Navy medical board recommended discharge in July 1976 
because a right shoulder injury had not resolved.  The 
medical evaluation board examination report discusses only 
the right shoulder and there is no separation examination 
report or report of record to accompany the veteran's medical 
discharge from active service. 

Postservice medical evidence includes an August 2001 VA 
outpatient treatment report, which reflects a complaint of 
chronic neck and low back pains.  

In October 2002, the veteran filed a claim seeking 
entitlement to service connection for a neck disorder.  

According to a November 2002 VA consultation report, the 
veteran had neck pain continuously since the accident many 
years earlier.  Neck pain increased in the recent 11/2 years.  
Numbness in the hands was reported.  The cervical spine 
flexed painfully.  Right hand grasp strength was only fair.  
Deep tendon reflexes were absent over the upper extremities.  
The relevant assessment was normal X-rays of the cervical 
spine and signs of peripheral neuropathy.  

In a December 2002 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for neck 
disability on the basis that there was no evidence of this 
disability at the time of separation from active military 
service.

In April 2004, the Board remanded the case for a VA 
examination to determine the nature and etiology of a neck 
disorder.

The veteran underwent a VA orthopedic examination in January 
2005.  The physician reviewed the records and noted that a 
2002 magnetic resonance imaging (MRI) of the neck showed 
central and posterior disc bulge with canal stenosis.  
Limitation of motion of the cervical spine was found.  The 
diagnoses were cervical neck pain with X-ray evidence of 
muscle spasm and loss of lordosis.  

The physician opined that the date of onset of cervical disc 
herniation could not be ascertained from the evidence.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In Rowell v Principi, 4 Vet. App. 9, 19 (1993), the Court 
stressed, "Here, the Board must do more than simply point to 
an absence of medical evidence; it must offer some basis for 
finding the lay evidence insufficient to establish 
entitlement to benefits."  See Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may be sufficient 
to place the evidence in equipoise and thus, under 38 U.S.C. 
§ 5107(b) (formerly § 3007), establish entitlement to 
benefits).  See also Ashmore v. Derwinski, 1 Vet. App. 580, 
583-84 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-
70 (1991). 

The current diagnoses include central and posterior disc 
bulge with canal stenosis, loss of lordosis, and muscle 
spasm.  Although a VA physician has opined that the date of 
onset of these neck disorders cannot be determined, the 
veteran has provided credible lay evidence of continuity of 
symptomatology.  There is no evidence of intercurrent cause 
and no evidence tending to dissociate the cervical spine 
disorder from active service.  The SMRs do not include a 
separation examination report, which might have indicated any 
cervical spine disorder.  Under these circumstances, the 
evidence appears to be in relative equipoise on the issue of 
service connection.  Rowell, Cartright, supra. 

After considering all the evidence, the Board finds relative 
equipoise on the issue of entitlement to service connection 
for a neck disorder.  The benefit of the doubt doctrine must 
therefore be applied and service connection for a neck 
disorder is warranted.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  




ORDER

Service connection for central and posterior cervical disc 
bulge with canal stenosis, loss of lordosis, and muscle spasm 
is granted.  


REMAND

In reference to the veteran's claim for service connection 
for the right leg, the SMRs reflect that he suffered an 
unspecified right knee injury in a motorcycle accident in 
August 1972.  In September 1972, right knee pain continued.  
Complaints of pain were documented in September, November, 
and December 1972.  On March 25, 1975, the veteran reported 
additional trauma to the knee three days prior.  There was no 
swelling or point tenderness but there was limitation of 
motion.  The impression was a possible ligament strain.  He 
was treated with crutches, an Ace(r) wrap, and one week of 
limited duty.  An August 1976 SMR reflects that the veteran 
reported right knee pain after falling one day prior.  The 
assessment was right knee contusion.  

An August 2001 VA outpatient treatment report reflects a 
complaint of chronic right knee and ankle pains that had been 
noticed for one year. 

In April 2004, the Board remanded the case for a VA 
examination to determine the nature and etiology of the right 
leg disorder.  Concerning the etiology of the right knee 
pain, the physician stated, "Time of onset is difficult to 
determine as it most likely was not back in 1972."  

In July 2005, the veteran or his representative reported 
recent MRI and other treatment, the reports of which had not 
been considered in a July 2005 SSOC.  The veteran requested 
that the Board obtain those records.  VA's duty to assist 
includes obtaining relevant treatment reports.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Regarding the veteran's claim seeking entitlement to service 
connection for a back disorder, the SMRs show that the August 
1972 motorcycle accident also caused an unspecified back 
injury.   

On October 3, 1972, the veteran was given Robaxin(r) for back 
pain.  On October 8, 1972, he reported increasing lumbar pain 
with no relief in any particular position and the onset of 
right leg weakness.  X-rays showed questionable healing 
fracture of the right transverse process at L-1.  The final 
impression was questionable fracture of the right transverse 
process of L-1.  Fiorinal(r) and Darvon(r) were prescribed for 
pain.  On October 24, 1972, a straight leg raising test 
caused pain and muscle spasm on the right.  Valium(r), a firm 
mattress, and whirlpool treatments were prescribed.  

Complaints of back pain were documented in November 1972.  
Complaints of back pain and muscle spasm continued in 1973.  
In March 1973, the veteran reported that sharp pain emanated 
from the thoracic spine downward and through the chest toward 
the nipple area.  Back pain decreased in December 1974.

In July 1976, the veteran complained that his back had been 
hurting for three years since the accident; however, there is 
no separation examination report or medical history report to 
accompany the veteran's discharge from active service. 

An August 2001 VA outpatient treatment report reflects 
chronic low back pain and September 2001 VA orthopedic 
examination report reflects a complaint of lumbar spine pain 
radiating to the right leg, worse in the recent 5 years.  The 
examiner found positive straight leg raising test on the 
right and limitation of motion.  X-rays of the lumbar spine 
showed no abnormality.  The physician found the back to be 
diseased, but the only diagnosis was back pain, unknown 
etiology.  

According to a November 2002 VA consultation report, the 
veteran had low back pain continuously since the accident 
many years earlier, which had increased in the recent 12 
years.  The lumbar spine flexed painfully.  Straight leg 
raising test was positive on the right at 45 degrees.  Right 
hip flexor muscle was weak, secondary to pain.  Deep tendon 
reflexes were 1+ over the right knee, 2+ over the left knee, 
absent at the right ankle, and only trace at the left ankle.  
The right leg had questionably decreased pinprick sensation.  
The great toes had decreased vibratory sensation.  The 
relevant assessment was normal X-rays of the lumbar spine.  

A December 2002 VA outpatient treatment report reflects an 
assessment of chronic low back strain.  January 2003 and 
later dated VA outpatient treatment reports reflect 
complaints of persistent back pain.  

The veteran last underwent a VA orthopedic examination in 
January 2005.  The physician reviewed the records and noted 
that a February 2003 MRI showed articular facet hypertrophy 
of L5-S1 and an April 2004 X-ray showed degenerative changes 
of L5-S1.  The lumbar spine had limited motion.  The relevant 
diagnosis was low back pain secondary to mechanical back 
pain.  The physician opined that some back pain "may be 
secondary to radiation of his shoulder and positioning."  

The January 2005 VA orthopedic examination report offers no 
diagnosis for the lumbosacral spine without explaining why.  
Because a September 2001 VA report documents a "diseased 
back", a December 2002 report contains an assessment of 
"chronic low back strain," and more recent X-rays and MRI 
show degenerative changes at L5-S1, the Board must return the 
January 2005 report to the examiner as insufficient for 
rating purposes.  The Board requests that the examiner 
determine whether lumbosacral spine arthritis, 
osteoarthritis, intervertebral disc syndrome, chronic 
lumbosacral strain, and/or any other disease entity is 
present.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The AMC must attempt to obtain any VA 
outpatient treatment reports dated from 
July 2005, including the results of a July 
2005 MRI.  All records obtained should be 
added to the claims folder.  

2.  After the above development has been 
completed, the claims file should be 
returned to the physician who performed 
the January 2005 VA orthopedic 
examination.  If that physician is not 
available, a suitable substitute may be 
used.  

3.  The physician should review the 
claims file and note review in the 
addendum report.  The SMRs reflect in-
service right knee trauma in August 1972, 
in March 1975, and again in August 1976.  
The physician should offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that any current right leg 
disorder was caused by active service.

If the physician is unable to provide the 
opinion, he or she should so state.  The 
physician must set forth a rationale for 
any conclusion in a legible addendum.  If 
desired, another examination should be 
scheduled and the veteran provided 
adequate notice of its time, place, and 
date.  

Concerning the lumbosacral spine, the 
physician should, if possible, offer a 
diagnosis to account for low back pain, 
positive straight leg raising test, weak 
deep tendon reflexes, and X-ray and MRI 
evidence of degenerative changes of L5-
S1.  The physician should offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that any diagnosed low back 
disorder stems from in-service trauma.  

Concerning the lumbosacral spine, if the 
physician is unable to provide a 
diagnosis, he or she should so state and 
offer a rationale.  If an additional 
examination is necessary, the examination 
should be scheduled and the veteran 
provided adequate notice of its time, 
place, and date.  

If it is unlikely that any diagnosed low 
back disorder stems from in-service 
trauma, the physician should offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that any low back disorder 
stems from the service-connected right 
shoulder disability.  

4.  The AMC should then undertake any 
additional development suggested by the 
physician.  The AMC should then ensure 
that the above mentioned development has 
been completed.  

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the AMC should review the 
issues of service-connection for a right 
leg and a low back disorders.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claims and a 
summary of the evidence and applicable law 
and regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


